per curiam:
En esta ocasión nos vemos obligados a ejer-cer nuestra facultad disciplinaria contra un miembro de la profesión jurídica que ha incurrido en violaciones al Código de Etica Profesional y a la Ley Notarial de Puerto Rico. En atención a la inobservancia de los preceptos establecidos, suspendemos de la notaría al Ledo. Eric M. Pagán Díaz de forma inmediata por un término de tres meses.
A tales fines, procedemos a delimitar los hechos que nos mueven a imponer las medidas disciplinarias correspondientes.
1—1
El licenciado Pagán Díaz fue admitido al ejercicio de la abogacía el 18 de enero de 1996 y prestó juramento como *401notario el 8 de febrero de 1996. El 1 de junio de 2016, el Sr. José A. Rosario Sánchez presentó una queja ante este Tribunal contra el licenciado Pagán Díaz. En esencia, adujo que el 24 de diciembre de 2012 el abogado otorgó una es-critura de compraventa junto al Sr. Edwin Navarro Altaira de una propiedad perteneciente al señor Rosario Sánchez sin su conocimiento ni consentimiento. El señor Rosario Sánchez aclaró que le había otorgado un poder general, suscrito en inglés, a una amiga, la Sra. Lourdes Webb, para que lo ayudara con asuntos relacionados a la propie-dad, incluyendo su alquiler. Sin embargo, sostuvo que nunca la autorizó a vender la propiedad. A esos efectos, el señor Rosario Sánchez alegó que utilizaron otro poder re-dactado en español, en el cual cree que copiaron su firma. Además, indicó que nunca recibió compensación alguna por la venta de la propiedad.
Por su parte, el licenciado Pagán Díaz contestó la queja presentada en su contra el 18 de julio de 2016. En síntesis, señaló que el 24 de diciembre de 2012 otorgó una escritura de protocolización de documentos de poder general (escri-tura número 57). El abogado indicó que dicho poder se otorgó para que la señora Webb, amiga del señor Rosario Sánchez, lo representara en la escritura de compraventa (Escritura Núm. 58). Expuso que el señor Rosario Sánchez suscribió el poder protocolizado el 17 de septiembre de 2012 en Carolina del Norte. A su vez, adujo que el señor Rosario Sánchez se comunicó con él en varias ocasiones vía telefónica para indagar sobre la extensión del poder que iba a otorgar para consentir en la compraventa, pero no como vendedor ya que él había vendido el inmueble a otras personas mediante la Escritura Núm. 81 otorgada en San Juan, Puerto Rico, el 20 de marzo de 2003. Por consi-guiente, el licenciado Pagán Díaz expresó que el señor Rosario Sánchez no era el dueño del inmueble vendido en la escritura de compraventa y que el poder era solamente para consentir a la venta, ya que la hipoteca que gravaba *402el inmueble estaba a su nombre. A esos fines, sostuvo que el señor Rosario Sánchez consintió a la venta. En cuanto a la firma del poder, alegó que ésta se podía corroborar con el original del poder que obra en su Protocolo.
El 28 de julio de 2016, el señor Rosario Sánchez acudió nuevamente a este Tribunal. En esa ocasión expuso que del contenido del poder surgía que su propósito no era para vender propiedades. Por otro lado, negó que hubiese tenido co-municación vía telefónica con el licenciado Pagán Díaz. In-cluso, indicó que no conocía al abogado y que no fue hasta el 10 de junio de 2014 que consiguió su nombre y su número de teléfono. A su vez, añadió que el 7 de julio de 2014 se comu-nicó por primera vez con el licenciado Pagán Díaz y lo visitó esa misma semana a su oficina, donde su secretaria le faci-litó una copia de las escrituras en cuestión.
Así las cosas, el 29 de noviembre de 2016, la Oficina de Inspección de Notarías (ODIN), a través de su Director el Ledo. Manuel E. Ávila de Jesús, presentó su informe. En este concluyó que el licenciado Pagán Díaz infringió la Ley Notarial de Puerto Rico y el Código de Ética Profesional. Específicamente, señaló que el abogado impartió su fe notarial sobre hechos incorrectos al expresar que una parte se encontraba autorizada a comparecer en representación de su mandatario, cuando del poder conferido no surgía tal facultad, y omitió apercibir a los otorgantes sobre el estado registral real de la finca objeto de la escritura que originó esta queja. Ante ello, determinó que el licenciado Pagán Díaz infringió los Arts. 2 y 15 de la Ley Notarial de Puerto Rico, 4 LPRA sees. 2002 y 2033, así como los Cánones 18, 35 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX. Además, indicó que éste también infringió el Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, al incumplir con un requerimiento de ODIN para que sometiera un es-tudio de título, así como ante la demora en contestar la queja. Por último, ODIN recomendó la suspensión tempo-rera del abogado del ejercicio de la notaría por tres meses *403o, en la alternativa, que fuera censurado enérgicamente por la conducta incurrida.
Por otro lado, el 29 de diciembre de 2016, la Oficina de la Procuradora General (Procuradora General) presentó el informe correspondiente, en el cual coincidió con ODIN so-bre que el licenciado Pagán Díaz pudo incurrir en violacio-nes a los Arts. 2 y 15 de la Ley Notarial de Puerto Rico, supra, y a los Cánones 18, 35 y 38 del Código de Ética Profesional, supra. Ello, pues entendió que el abogado dio fe de hechos falsos en una escritura de compraventa que no recogían la realidad registral de la finca en cuestión. Ade-más, entendió que el licenciado también infringió el Canon 9 del Código de Ética Profesional, supra, al incumplir con los requerimientos de ODIN para que presentara un estu-dio de título al cual éste hacía referencia para justificar los hechos expuestos en la escritura de compraventa.
Luego de exponer el trasfondo fáctico y procesal de este caso, enmarquemos la controversia en el Derecho aplicable.
i—i f—I
A. La Ley Notarial de Puerto Rico
 Es norma conocida que todo notario está obligado al cumplimiento estricto de la Ley Notarial de Puerto Rico, del Reglamento Notarial de Puerto Rico y de los cánones del Código de Etica Profesional(1) Estas disposiciones ve-lan por que el notario ejerza su labor con esmero, diligencia y celo profesional(2)
A esos efectos, el Art. 2 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2002, dispone lo siguiente:
*404El notario es el profesional del Derecho que ejerce una fun-ción pública, autorizado para dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos ex-trajudiciales que ante él se realicen, sin perjuicio de lo dis-puesto en las leyes especiales. Es su función recibir e interpre-tar la voluntad de las partes, dándole forma legal, redactar las escrituras y documentos notariales a tal fin y conferirle [s] au-toridad a los mismos. La fe pública al notario es plena respecto a los hechos que, en el ejercicio de su función personalmente ejecute o compruebe y también respecto a la forma, lugar, día y hora del otorgamiento. (Corchetes en el original).
Así, cuando un notario autoriza una escritura, asevera, bajo la fe pública, que la transacción es válida y legitimad(3) Ante ello, el Estado le confiere al documento autorizado por el notario una presunción de credibilidad y certeza de que lo afirmado es cierto y correcto, y que con-cuerda con la realidad.(4) La fe pública notarial es la espina dorsal de todo el esquema de autenticidad notarial, por lo que quebrantarla conlleva la imposición de una severa me-dida disciplinaria.(5) Por ello, cuando el notario no cumple con los deberes que le impone la ley y el ordenamiento ético, incurre en una falta que conlleva consecuencias disciplinarias. (6)
En cuanto a la obligación del notario de dar fe sobre la capacidad de los otorgantes, el Art. 15(e) de la Ley Notarial de Puerto Rico, 4 LPRA sec. 2033(e), indica que la escritura pública debe contener “la fe expresa del notario [...] de que a su juicio éstos tienen la capacidad legal nece-saria para otorgar el acto o contrato de que se trata”. Así, en el descargo de su encomienda, el notario tiene el deber de calificar la capacidad de las partes.(7) “ ‘La calificación *405de la capacidad viene impuesta por la naturaleza y la fina-lidad del instrumento público: se trata de un requisito que conceptual y lógicamente viene impuesto ab initio para conseguir la eficacia del documento y del acto documen-tado’ ”.(8)
Además, la capacidad de los otorgantes guarda corres-pondencia lógica con el consentimiento de los contratantes, requisito sine qua non de los contratos.(9) La regla general es que su existencia surja con la comparecencia y presencia de la persona ante el notario; la excepción es el mandato o poder(10) A esos fines, la profesora Torres Peralta explica lo siguiente:
Es indispensable dar fe de la capacidad legal de los otorgan-tes, como requisito para proceder al otorgamiento y autoriza-ción de un instrumento público. La Ley requiere que el Nota-rio haga constar en la escritura que, a su juicio, los otorgantes tienen la capacidad legal necesaria para el otorgamiento del instrumento. Tal aseveración ha de estar basada en un juicio informado y sabio, no en un acto caprichoso e infundado de parte del Notario.
La aseveración que a ese efecto se haga en la escritura pú-blica estará basada en los dichos de cada uno de los otorgantes. El Notario, no obstante, tomará en cuenta el cono-cimiento que tiene cada otorgante, así como su capacidad de observación y de su percepción personal y si necesario, la in-vestigación que debe efectuarse en las circunstancias. Este re-quisito se extiende, de igual manera, al compareciente repre-sentante en una escritura pública en que dicho otorgante comparezca como mandatario, agente, apoderado o comisio-nista y en toda otra capacidad representativa. (Enfasis suplido)(11)
En Feliciano v. Ross, 165 DPR 649, 658 (2005), expresamos que “[e]s deber del notario que autoriza el otor-*406gamiento de una escritura [...] hacer las averiguaciones mínimas que requieren las normas de la profesión”. En ese sentido, indicamos en In re Davidson Lampón, 159 DPR 448, 461 (2003), que debido a que “la función del notario trasciende la de un autómata legalizador de firmas y pene-tra al campo de la legalidad de la transacción que ante él se concreta” (énfasis suprimido), al autorizar una escritura el notario debe: (1) indagar la voluntad de los otorgantes; (2) formular la voluntad indagada; (3) investigar hechos y datos de los que depende la eficacia o validez del negocio, y (4) darles a los otorgantes las informaciones, aclaraciones y advertencias necesarias para que comprendan el sentido, así como los efectos y las consecuencias del negocio, y se den cuenta de los riesgos que corren en celebrarlo(12)
B. El Código de Ética Profesional
El Código de Ética Profesional establece las nor-mas mínimas de conducta que debe exhibir todo miembro de la abogacía(13) Así, pues, el Canon 9 del Código de Ética Profesional, supra, dispone que todo abogado debe “obser-var para con los tribunales una conducta que se caracterice por el mayor respeto”. Ante una violación a este canon, “procede suspender inmediata e indefinidamente de la práctica de la abogacía en nuestra jurisdicción a cualquier miembro de la profesión legal que opta por ignorar nues-tras órdenes y muestra indiferencia ante nuestros aperci-bimientos de sanciones disciplinarias”(14) Asimismo, este Tribunal interpretó que este canon se extiende tanto a los requerimientos de este Tribunal como a los de ODIN(15)
*407Por otra parte, el Canon 18 del Código de Ética Profesional, supra, establece el deber de diligencia y com-petencia con el que debe obrar todo profesional del Derecho. En lo que nos concierne, hemos interpretado que este canon tiene una “modalidad distinta cuando se trata de la función notarial”.(16) Debido a la naturaleza de las funciones del notario y la delegación de impartir fe pública, éste tiene un deber mayor de diligencia y competencia.(17) Es por ello que, “un notario que desconoce las normas ju-rídicas relativas al ejercicio de su profesión vulnera la na-turaleza misma del notariado e incurre en una violación a las normas éticas de nuestra jurisdicción”.(18)
El Canon 35 del Código de Ética Profesional, supra, le impone a la clase togada del país el deber de proce-der con integridad, sinceridad y honradez frente a todos y en cualquier escenario.(19) Este deber obliga a los abogados ante los tribunales, con sus representados, con las partes adversas y hasta en las relaciones profesionales con sus compañeros.(20) Cónsono con lo anterior, para infringir el Canon 35 “[l]o fundamental es que se falte [objetivamente] a los valores de honradez y veracidad, pilares de la profe-sión legal”.(21) Por consiguiente, no es defensa no haber procedido deliberadamente, de mala fe, con la intención de engañar o defraudar, así como tampoco que no se le haya causado perjuicio a un tercero.(22)
*408Es meritorio puntualizar que a todo abogado le está vedado proveer a los foros judiciales información falsa, inconsistente con la verdad, así como ocultar información cierta que deba ser revelada.(23) No es sincero ni honrado inducir a error al tribunal empleando artificios o una rela-ción falsa de hechos o Derecho.(24) Cuando un abogado le miente bajo juramento a un tribunal para promover su causa, falta a su deber de actuar con integridad.(25)
La mentira degrada el carácter y envilece el espíritu y es antítesis de la conducta recta y honorable que el Código de Ética Profesional exige de todo abogado. La palabra de éste debe en todo momento ser tan buena y tan leal como la del propio magistrado, porque tanto el juez como el abogado son partícipes en una función excelsa que jamás debe ser lasti-mada por la falsedad.(26)
De igual modo, a la luz de este precepto ético un abogado no puede suscribir hechos incompatibles con la realidad. (27) Todo jurista ostenta la obligación ineludible de asegurarse que los datos consignados en cada documento que firma o redacta son veraces.(28) La verdad es el princi-pio sobre el cual se erige la confianza ciudadana en la pro-fesión legal y en las instituciones de justicia, por lo que independientemente de si el abogado actúa en su función profesional o personal, su falta de sinceridad es absoluta-mente injustificable.(29)
Como es sabido, la profesión de la abogacía y la notaría son ejes importantes en el ejercicio encomiable de *409impartir y adelantar la justicia en nuestra sociedad.(30) Por ello, se requiere una continua introspección para ponderar si las actuaciones son cónsonas con las responsabilidades que acarrea ser un servidor de la justicia.(31) En vista de ello, el Canon 38 del Código de Ética Profesional, supra, dispone que “[e]l abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios perso-nales y debe evitar hasta la apariencia de conducta profe-sional impropia”. El precitado canon traza un deber para con la colectividad, pues, “cada abogado es un espejo en [el] que se refleja la profesión”.(32)
I—I HH H-1
En este caso, el señor Rosario Sánchez señaló que tanto él como su esposa no prestaron su consentimiento para el otorgamiento de la Escritura Núm. 58, mediante la cual supuestamente le conferían a la señora Webb el poder para representarlos en una compraventa. A su vez, indicó que el poder conferido a la señora Webb no la autorizaba a enaje-nar la propiedad objeto de la compraventa. Finalmente, adujo que esta escritura contiene información errónea, pues dispone que el señor Rosario Sánchez había vendido previamente el mencionado inmueble.
De los documentos que obran en el expediente surge que, en efecto, la información sobre los antecedentes del negocio jurídico efectuado contenida en la Escritura Núm. 58, otorgada por el licenciado Pagán Díaz, se encuentra incompleta y alude a datos incorrectos. Específicamente, en ese instrumento público no se menciona el negocio jurí-dico recogido en la Escritura Núm. 15, en la cual el señor Rosario Sánchez y su esposa, representados por la señora *410Webb, les vendieron a los esposos García-Colón la propie-dad en cuestión, sino que afirmaba erróneamente que la titularidad de los esposos García-Colón surgía de la Escri-tura Núm. 81. Además, el abogado dio fe de que la propie-dad estaba gravada mediante una hipoteca a favor de Do-ral Mortgage LLC, constituida el 21 de septiembre de 2011 por $254,583.33, sin hacer referencia a la hipoteca inscrita a favor de Oriental Bank and Trust por $211,100, consti-tuida mediante la Escritura Núm. 114 de 20 de marzo de 2003 e inscrita en el Registro de la Propiedad el 3 de junio de 2003, hipoteca que no había sido cancelada hasta la última certificación registral emitida en septiembre de 2016.
Así pues, el licenciado Pagán Díaz, como parte de su función notarial, debía conocer la situación y condición re-gistral de la finca antes de otorgar la Escritura Núm. 58 de compraventa, así como advertirles sobre esa situación a las partes. El abogado no podía descansar en las manifestacio-nes del señor Rosario Sánchez o de cualquier otra parte sobre la situación registral de la propiedad. Además, cabe destacar que los compradores estaban adquiriendo una propiedad de unos vendedores que no eran sus dueños re-gístrales al momento de otorgarse la escritura, y que es-taba gravada con una hipoteca que no se mencionó en el instrumento público. Sin embargo, no surge de la escritura ninguna advertencia específica al respecto. Consecuente-mente, las mencionadas actuaciones del licenciado Pagán Díaz infringen los Arts. 2 y 15 de la Ley Notarial de Puerto Rico, supra, y los Cánones 18 y 38 del Código de Etica Profesional, supra.
Por otra parte, en la Escritura Núm. 58 se especificó que la señora Webb había comparecido a esta en representa-ción del señor Rosario Sánchez y su esposa, en virtud del poder protocolizado mediante la Escritura Núm. 57. Sin embargo, del contenido de la Escritura Núm. 57 no surge que en las facultades conferidas a la señora Webb se en-*411contrara el enajenar o consentir a la enajenación de la pro-piedad mencionada. Debido a que el notario acreditó falsa o incorrectamente en la Escritura Núm. 58 que la señora Webb estaba facultada mediante la Núm. 57 a representar al señor Rosario Sánchez y a su esposa en la compraventa, éste infringió el Art. 2 de la Ley Notarial de Puerto Rico, supra, así como los Cánones 18, 35 y 38 del Código de Ética Profesional, supra.
Finalmente, destacamos el hecho de que, en la Escritura Núm. 58, el licenciado Pagán Díaz hizo referencia a un es-tudio de título que nunca presentó en este procedimiento disciplinario, a pesar de habérsele requerido por ODIN. El abogado tampoco justificó su incumplimiento ante ODIN y no fue hasta que presentó su contestación ante la Procura-dora General que indicó que su incumplimiento se debió a que no contaba con dicho estudio de título en su expediente. Esa conducta, en sí misma, constituye un incumplimiento con el Canon 9 del Código de Ética Profesional.
IV
Por los fundamentos expuestos, decretamos la suspen-sión inmediata del ejercicio de la notaría del licenciado Pa-gán Díaz por el término de tres meses.

Se le ordena al Alguacil de este Tribunal incautar inme-diatamente la obra y el sello notarial del licenciado Pagán Díaz y entregarlos al director de la Oficina de Inspección de Notarías para la investigación y el informe correspondientes. Consecuentemente, la fianza notarial queda automática-mente cancelada. La fianza se considerará buena y válida por tres años después de su terminación en cuanto a los actos realizados por el licenciado Santos Ortiz durante el periodo en que estuvo vigente. Notifíquese personalmente esta opi-nión “per curiam” y Sentencia.


Se dictará sentencia de conformidad.

El Juez Asociado Señor Estrella Martínez no intervino.

 In re Toro Imbernón, 194 DPR 499, 504 (2016).


 Íd.; In re Ayala Oquendo, 185 DPR 572, 580 (2012); In re Martínez Almodovar, 180 DPR 805, 815 (2011).


 In re Toro Imbernón, supra, pág. 505; In re Feliciano Ruiz, 117 DPR 269, 275 (1986).


 In re Toro Imbernón, supra.


 Íd.; In re Martínez Sotomayor, 189 DPR 492, 500 (2013); In re Collazo Sánchez, 159 DPR 769, 774 (2003).


 In re Toro Imbernón, supra.


 In re Martínez Almodovar, supra, pág. 816.


 Íd.; In re Feliciano Ruiz, supra, pág. 275, citando a E. Giménez-Arnau, Derecho notarial, Pamplona, Ed. Univ. Navarra, 1976, pág. 527.


 In re Martínez Almodovar, supra, pág. 817.


 Íd.; In re Feliciano Ruiz, supra, pág. 276.


 S. Torres Peralta, El derecho notarial puertorriqueño, ed. especial, San Juan, Pubs. STP, 1995, Sec. 8.27.


 In re Martínez Almodovar, supra, págs. 817-818. Sobre la obligación del notario de investigar los antecedentes regístrales del negocio jurídico que autoriza, véanse: In re Ramos Meléndez y Cabiya Ortiz, 120 DPR 796, 801-802 (1988); Chévere v. Cátala, 115 DPR 432, 442-444 (1984).


 In re González Acevedo, 197 DPR 360 (2017).


 Íd.; In re Colón Collazo, 196 DPR 239 (2016); In re Colón Cordovés, 195 DPR 543, 547 (2016).


 In re González Acevedo, supra; In re Colón Collazo, supra; In re Ezratty Samo et al., 194 DPR Ap. (2016).


 In re González Acevedo, supra; In re Pórtela Martínez, 191 DPR 84, 90 (2014).


 In re González Acevedo, supra; In re Pórtela Martínez, supra; In re Colón Ramery, 138 DPR 793, 799 (1995).


 In re González Acevedo, supra; In re Pórtela Martínez, supra; In re Vargas Velázquez, 190 DPR 730, 735 (2014).


 In re Ramírez Salcedo, 196 DPR 136 (2016); In re Reyes Coreano, 190 DPR 739, 756 (2014). Véanse, además: In re Sierra Arce, 192 DPR 140, 147 (2014); In re Astado Caraballo, 149 DPR 790, 797 (1999).


 In re Ramírez Salcedo, supra; In re Astado Caraballo, supra.


 In re Ramírez Salcedo, supra; In re Reyes Coreano, supra.


 In re Ramírez Salcedo, supra; In re Reyes Coreano, supra; In re Nieves Nieves, 181 DPR 25, 41-42 (2011); In re Astado Caraballo, supra, pág. 799.


 In re Ramírez Salcedo, supra; In re Astado Caraballo, supra, pág. 798.


 In re Ramírez Salcedo, supra.


 In re Ramírez Salcedo, supra; In re Padilla Rodríguez, 145 DPR 536, 538 (1998); In re Currás Ortiz, 141 DPR 399, 402 (1996).


 In re Ramírez Salcedo, supra; In re Ramos y Ferrer, 115 DPR 409, 412 (1984).


 In re Ramírez Salcedo, supra; In re Rodríguez Gerena, 194 DPR 917, 923 (2016); In re Belli, Serapión, 148 DPR 685, 691 (1999).


 In re Ramírez Salcedo, supra; In re Martínez, Odell I, 148 DPR 49, 54 (1999); In re Belk, Serapión, supra.


 In re Ramírez Salcedo, supra.


 In re González Acevedo, supra.


 Íd.; In re Fingerhut Mandry, 196 DPR 327 (2016).


 In re González Acevedo, supra; In re Coll Pujols, 102 DPR 313, 319 (1974).